Citation Nr: 0403042	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as a residual of Agent Orange 
exposure in service.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from January 
1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

The VA must provide notice that informs the claimant of:  (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
inform the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

In the present case, no letter providing notice to the 
veteran as required by the VCAA has been issued.  As such, 
VCAA notice should be provided to the veteran.  

The case is remanded for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  Specifically, the RO must 
inform the veteran of the information and 
evidence:

?	that is not of record that is 
necessary to substantiate the claim.

?	that VA will seek to provide.

?	that the claimant is expected to 
provide. 

?	inform the claimant to provide any 
evidence in the claimant's 
possession that pertains to the 
claim

2.  Subsequently, after the appropriate 
response time and after any indicated 
development is conducted, the RO should 
readjudicate the claim in light of the 
evidence received.  If the benefit is 
denied, a supplemental statement of the 
case should be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


